In (1) a proceeding pursuant to CPLR article 75 to stay arbitration and (2) an action to recover damages for breach of contract, in which the defendants therein moved to dismiss the complaint or, in the alternative, to stay further proceedings in the action pending arbitration, the appeal is from (1) a decision of the Supreme Court, Nassau County, dated August 1, 1975, and (2) as limited by appellants’ brief, from so much of an order of the same court, dated September 15, 1975, as, upon reargument adhered to the prior determination and denied the application for a stay of arbitration. Appeal from the decision dismissed. No appeal lies from a decision. Order affirmed insofar as appealed from. Respondents are awarded one bill of $50 costs and disbursements to cover both appeals. The arbitration clause contained in the original agreement, which was adopted in the subsequent modification agreement, covered the issue of repurchase involved in this case. Consequently, Special Term’s determination was proper. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.